Citation Nr: 0700784	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the July 2003 rating decision properly reduced 
the rating for the service-connected hemorrhoids from 20 
percent disabling to zero percent disabling.

2.   Entitlement to service connection for residuals of a 
pilonidal cyst.

3.   Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran had active duty for training from August 1976 to 
December 1976 and served on active duty from January 1978 to 
July 1991.  He also had service in the Air National Guard 
from September 1991 to September 1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  

Procedural history

In a September 2001 rating decision, service connection was 
denied for pilonidal cyst and a claim for TDIU was denied.  
The veteran perfected an appeal of those denials.

In a July 2003 rating decision, the RO reduced the rating for 
hemorrhoids from 20 percent disabling to zero percent 
disabling effective October 1, 2003.  The veteran perfected 
an appeal as to that reduction.

In August 2004, the veteran failed to report for a Decision 
Review Officer hearing.  In February 2005, the veteran was 
scheduled for a Travel Board hearing at the RO to be 
conducted in March 2005.  Later in February 2005, the veteran 
indicated that he would not be present for the scheduled 
hearing.  He did not request another hearing at that time.  
Therefore, no further development with regard to a hearing is 
necessary.

The issues of entitlement to service connection for residuals 
of a pilonidal cyst and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



Issue not on appeal

In a February 1999 supplemental statement of the case (SSOC), 
a temporary 100 percent disability rating for hemorrhoids 
pursuant to 38 C.F.R. § 4.30 was assigned effective from 
January 28, 1999, to February 28, 1999.  In a March 1999 
statement, the veteran requested an extension of the 
temporary 100 percent disability rating.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An evaluation of 20 percent for hemorrhoids had been in 
effect for more than five years at the time of the July 2003 
rating decision that reduced the veteran's disability rating 
for hemorrhoids from 20 percent to zero percent.

2.  The April 2003 rating decision that proposed the 
reduction, the July 2003 rating decision and the May 2004 
statement of the case fail to indicate that the RO considered 
the provisions of 38 C.F.R. § 3.344 prior to the reduction 
action.


CONCLUSION OF LAW

The reduction of the evaluation of the hemorrhoids from 20 
percent disabling to zero percent disabling effective October 
1, 2003, was not in accordance with law, and the 20 percent 
evaluation is restored effective October 1, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 
4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome below, assessment of VA's 
application of the Veterans Claims Assistance Act, and 
attendant due process issues, is not necessary.

Pertinent law and regulations

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2006); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2006).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath, 1 Vet. App. at 
595.  

Under 38 C.F.R. § 3.344, the RO must find the following:  (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 
413, 419 (1993).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2006).

Analysis

In an April 2003 rating decision, the RO proposed to reduce 
the disability rating for hemorrhoids from 20 percent 
disabling to zero percent disabling.  The veteran was 
informed of that proposal on April 18, 2003, and given 60 
days to respond.

The critical matter is whether 38 C.F.R. § 3.344 applies - 
that is, whether the 20 percent disability rating for 
hemorrhoids was in effect more than five years at the time of 
the reduction in the July 2003 rating decision.  In a 
September 1993 rating decision, service connection was 
granted for hemorrhoids and a 20 percent disability rating 
was assigned under Diagnostic Code 7336 effective February 
26, 1993.  In a July 1996 rating decision, the RO proposed to 
reduce the disability rating for hemorrhoids from 20 percent 
disabling to zero percent disabling.  In a January 1997 
rating decision, the RO reduced the disability rating for 
hemorrhoids to zero percent disabling effective May 1, 1997.  
The veteran perfected an appeal regarding that reduction.  In 
a February 2, 1999, SSOC, the RO restored the 20 percent 
disability rating effective May 1, 1997; granted a temporary 
100 percent disability rating pursuant to 38 C.F.R. § 4.30 
effective from January 28, 1998 to February 28, 1998; and 
assigned a 20 percent disability rating effective March 1, 
1998.  In other words, although the RO had reduced the 
disability rating for hemorrhoids starting on May 1, 1997, 
and although during July 1998 (five years prior to the July 
2003 rating decision) the hemorrhoids were rated as zero 
percent disabling, the RO later overturned its own reduction 
as if the disability rating had been never been reduced.  
Therefore, the 20 percent disability rating has been in 
effect since February 26, 1993, well over five years prior to 
July 2003, and 38 C.F.R. § 3.344 applies.

The reduction is void because the provisions of 38 C.F.R. 
§ 3.344 were not met.  In fact, there was no suggestion of 
any consideration of 38 C.F.R. § 3.344 at all.  The veteran 
was not given notice of 38 C.F.R. § 3.344 in the May 2004 
statement of the case (SOC).  The decision to reduce was not 
in accordance with law because the RO did not make a finding 
that the VA examination used as a basis for the reduction was 
as full and complete as the examination on which the 20 
percent rating was established.  There were also no findings 
that it was reasonably certain that the material improvement 
found would be maintained under the ordinary conditions of 
life.  

Therefore, the RO erred in its July 2003 rating action by 
reducing the 20 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006) for the hemorrhoids, to zero 
percent disabling effective October 1, 2003.  Accordingly, 
the 20 percent evaluation assigned for the hemorrhoids under 
38 C.F.R. § 4.114, Diagnostic Code 7336 is restored, 
effective October 1, 2003.
ORDER

Restoration of the 20 percent evaluation for the hemorrhoids 
under 38 C.F.R. § 4.114, Diagnostic Code 7336 is granted 
effective October 1, 2003.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
claims of service connection for residuals of a pilonidal 
cyst and TDIU must be remanded for further development.

The veteran maintains that he had a pilonidal cyst on 
separation from his period of active duty.  The veteran had 
service in the Air National Guard from September 1991 to 
September 1992.  Service medical records from that period of 
service are not of record and should be obtained.

A report of a July 1998 VA examination reflects that the 
veteran was evaluated numerous times at the VA medical center 
in Anchorage, Alaska.  In a statement received in March 2001, 
the veteran reported that he complained about his pilonidal 
cyst to doctors at the VA medical center in Anchorage, 
Alaska.  Records from the VA medical center in Anchorage, 
Alaska, pertaining to the veteran for the period from 1991 to 
1997 are not of record and should be obtained.
 
The veteran has claimed that he had a pilonidal cyst in 
service as secondary to his hemorrhoids.  As the current 
evidence does not show a diagnosis of a pilonidal cyst until 
after active service, VA must ascertain whether there is any 
other basis to conclude that service connection is warranted.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Thus, 
in addition to the direct service connection claim, there is 
arguably a theory of entitlement to service connection in a 
secondary basis, based on the service-connected hemorrhoids.  
Under the circumstances here presented, the Board believes 
that a medical examination and opinion is necessary.

The RO did not consider the matter of secondary service 
connection and, therefore, did not send a letter to the 
veteran which complies with the notice provisions of the VCAA 
as to secondary service connection.  The Board has been 
prohibited from itself curing these defects.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The veteran's TDIU claim should be readjudicated in light of 
the Board's restoration of a 20 percent disability rating for 
hemorrhoids.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In a May 1999 statement, the veteran indicated that he was 
"disappointed" with the residuals of a March 1998 VA 
excision of a pilonidal cyst.  In a statement received in 
March 2001, the veteran claimed that VA doctors misdiagnosed 
his pilonidal cyst and that "[i]t could have cost me major 
health problems."  Therefore, it appears that the veteran is 
claiming not only direct service connection for residuals of 
a pilonidal cyst but also compensation under 38 U.S.C.A. § 
1151 for that disability.  In an August 2002 claim, the 
veteran indicated that a VA doctor who was treating him for 
his service-connected hypertension caused his 
hyperaldosteronism.  In an April 2003 rating decision, the RO 
denied service connection for hyperaldosteronism as secondary 
to the service-connected hypertension.  However, the RO has 
not considered the matter of compensation under 38 U.S.C.A. § 
1151 for hyperaldosteronism, which the veteran raised in the 
August 2002 claim.  Moreover, in a January 2004 notice of 
disagreement, a June 2004 VA Form 9, and a December 2004 
statement, the veteran raised the issue of compensation under 
38 U.S.C.A. § 1151 for hepatitis.  The RO has not adjudicated 
this issue.  The Board finds that these 38 U.S.C.A. § 1151 
are inextricably intertwined with the issue of TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Furthermore, the last examination addressing the veteran's 
unemployability due to service-connected disabilities was 
completed in February 2003.  A contemporaneous examination is 
necessary.  In addition, the RO should associate the 
veteran's vocational rehabilitation file with the claims 
file.



Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter addressing the issue of 
secondary service connection for residuals 
of a pilonidal cyst must be provided to 
the veteran, with a copy to his 
representative.

2.  The RO should contact the service 
department and obtain the veteran's 
service medical records from his period of 
service in the Air National Guard from 
September 1991 to September 1992.

3.  The RO should obtain all treatment 
records pertaining to the veteran from the 
VA medical center in Anchorage, Alaska 
from 1991 to 1997.

4.  The RO should associate the veteran's 
vocational rehabilitation file with the 
claims file.

5.  The RO should undertake any necessary 
development on the issues of compensation 
under 38 U.S.C.A. § 1151 for 
hyperaldosteronism, hypertension, and 
residuals of a pilonidal cyst, and 
adjudicate those issues.

6.  The RO should arrange for a physical 
examination of the veteran.  The examiner 
should provide an opinion as to whether it 
is as least as likely as not that the 
veteran's residuals of a pilonidal cyst 
are related to his military service and as 
to whether it is as least as likely as not 
that the veteran's hemorrhoids caused or 
aggravated the  veteran's pilonidal cyst 
or its residuals.  The examiner should 
provide an explanation for the opinion.  A 
report should be prepared and associated 
with the veteran's VA claims folder.
6.  The RO should arrange for a physical 
examination of the veteran regarding his 
unemployability.  The examiner should 
provide an opinion as to whether it is as 
least as likely as not that the veteran is 
unable to secure and follow a 
substantially gainful employment by reason 
of his service-connected disabilities.  
The examiner should provide an explanation 
for the opinion.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

7.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO 
should again review the record and 
readjudicate the veteran's claims.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


